People v Holguin (2019 NY Slip Op 00618)





People v Holguin


2019 NY Slip Op 00618


Decided on January 30, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2016-09841
 (Ind. No. 1164N/15)

[*1]The People of the State of New York, respondent,
vJose Holguin, appellant.


Andrew E. MacAskill, Westbury, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (John Latella and Brian Witthuhn of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Terence P. Murphy, J.), rendered September 8, 2016, convicting him of sexual abuse in the first degree, forcible touching, and endangering the welfare of a child, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing pursuant to stipulation in lieu of motions, of the suppression of certain statements made by the defendant.
ORDERED that the judgment is affirmed.
We agree with the Supreme Court's determination to deny suppression of the defendant's statements made during his video-recorded interview with a law enforcement official. Based upon the totality of the circumstances, the defendant voluntarily waived his Miranda rights (Miranda v Arizona, 384 US 436) prior to making the challenged statements (see People v Williams, 62 NY2d 285, 289-290; People v Currie, 131 AD3d 1265, 1266; People v Smith, 177 AD2d 724, 725). The defendant's contention that the court should have suppressed his statements on the ground that they were involuntarily made is unpreserved for appellate review and, in any event, without merit (see People v Salierno, 30 AD3d 546, 547).
RIVERA, J.P., BALKIN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court